Title: From George Washington to William Cocks, 12 May 1756
From: Washington, George
To: Cocks, William

 

[Winchester, 12 May 1756]
   To Captain William Cockes. Of the First Company of Rangers.Sir,

Captain Baylis, of the Prince-William Militia, will give you this; and leave you a reinforcement of twenty men—with these, and the Detachment of your own company, which has now certainly rejoined you; you will be sufficiently able to send out several scouting parties: And it is my desire, you do your utmost to scour these parts, and protect the people.
You will deliver Mr Baylie what carpenters tools you have in the Fort: as he has orders to build a small Fort at the Mouth of Little Capecapon. I am &c.

G:W.


   May 12th 1756.   
N.B. Take Receipts for the several Tools you deliver the Officers.

